Citation Nr: 1216292	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected benefits in the calculated amount of $21,192.00, to include the question of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Committee on Waivers and Compromises (Committee) that denied waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $21,192.00.  

Although the Veteran requested a hearing at the local RO in May 2007, he withdrew such request in June 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded nonservice-connected pension benefits effective in June 2002; the monthly pension amount was based on reported annual income of zero dollars.  In December 2004, those benefits were terminated, effective November 1, 2002, on the basis of information from the Social Security Administration (SSA) showing receipt of benefits for the Veteran.  According to documents in the file, the overpayment in this case was created because of the Veteran's failure to report all SSA income in a timely manner.

A review of the record reveals that the RO contacted the Veteran in November 2004, indicating that it had received information from the SSA regarding the Veteran's receipt of benefits.  However, pertinent to this appeal, the information received from the SSA is not associated with the record.  This evidence is relevant to the consideration of whether the debt was properly created and of whether repayment of indebtedness would violate principles of equity and good conscience under § 1.965(a) and must be associated with the claims file and reconsidered by the RO prior to further appellate consideration by the Board.

Additionally, the Board points out that, in his November 2006 notice of disagreement, the Veteran raised a question as to whether the debt in this case was properly created.  The Board notes that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011); VAOPGCPREC 6-98 (Apr. 24, 1998).  Although a 180-day time limit applies to a veteran's request for waiver of recovery, there is no time limit pertaining to his challenge of the validity of the overpayment.

The United States Court of Appeals for Veterans Claims (Court) has held that the issues of the validity of the overpayment and waiver of recovery are inextricably intertwined, and that the Board errs in considering one issue when the other issue is unresolved.  Furthermore, in order to resolve the validity of the debt, the claims file must be documented with the calculation as to how the amount of the overpayment was determined.  See Narron v. West, 13 Vet. App. 223 (1999).  That calculation is not shown in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate and associate with the claims file the information received from the SSA regarding the Veteran's benefits (referenced in the November 16, 2004, request for information and proposed termination letter).

2.  The RO should provide the Veteran an audit of the benefits he received and the benefits to which he was entitled during the time period relevant to the overpayment.  A copy of that audit should be included in the claims file.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the issue of entitlement to a waiver of recovery of an overpayment of nonservice-connected benefits in the calculated amount of $21,192.00, to include the question of whether the debt was properly created.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


